Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Fig 11, Claims 61-68 in the reply filed on 4/21/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 61-62, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 20060268500 A1, hereinafter Kuhn) in view of Hanlon (Hanlon US 20090089841 A1, hereinafter Hanlon)
61. Kuhn teaches an attachable display device, comprising: 
a mounting frame (308A fig 8) comprising: 
a front portion (314A) and a back portion (back of 308A), 
a 
a display screen (316A) pivotally coupled to the mounting frame via the central pivot point of the torque hinge, 
wherein the display screen is operable to swing between a closed position in which the display screen is positioned adjacent to the back portion (since [0027] recites ‘So, for example, if the user is transporting the notebook computer 300A with optionally-deployable second and third display device in the storage position and bumps the notebook computer into an object, such as a chair, the housing 302A provides mechanical protection to the optionally-deployable second and third display devices 316A,
318A.’) and an open position in which the display screen extends outwardly of the mounting frame to be exposed from one side of the mounting frame (fig 8), and 
wherein, in the open position, the torque hinge is configured so that the display screen vertically rotates relative to the mounting frame to allow the display screen to be placed in a tilted configuration (fig 8) and the display screen horizontally rotates relative to the mounting frame to allow the display screen to be placed in an angled configuration (fig 7).

However Kuhn fails to specifically teach that the back portion comprises at least one magnet attached thereto, and 
the hinge is a torque hinge

Hanlon teaches a back portion (back part of 24, fig 3) comprises at least one magnet (44, fig 3) attached thereto ([0026] recites ‘In the illustrated embodiment, when the latch assembly 44 is engaged, the display panel 26 is locked in the stowed position and is not able to move. When the latch assembly 44 is released, the display panel 26 is free to rotate about the hinge 34. The illustrated latch assembly 44 is a physical clasp. It should be appreciated that some other sort of latch assembly can be used, such as a magnetic clasp’), and 
a torque hinge ([0022] recites ‘The torque hinge 34 resists movement of the display panel 26, and will maintain the display panel 26 in the selected viewing position’)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangements as taught by Hanlon into the device of Kuhn. The ordinary artisan would have been motivated to modify Kuhn in the above manners for the purpose of keeping the display in the intended position (Hanlon [0022], [0026])


62. Kuhn and Hanlon teach the attachable display device of claim 61, wherein the back portion comprises at least one recess having the at least one magnet embedded therein (Hanlon fig 3, also note that 68 and 70 of fig 3 which look the same are described to be in openings, Hanlon [0031] recites ‘The illustrated base panel 24 includes two switch openings 70. The switch 68 can be mounted on or within either of these switch openings 70. The other switch opening 70 would normally be covered with a decorative plug’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a recess as taught by Hanlon into the device of Kuhn and Hanlon. The ordinary artisan would have been motivated to modify Kuhn in the above manners for the purpose of having a simple construction.

64. Kuhn and Hanlon teach the attachable display device of claim 61, wherein the display screen is configured to vertically rotate 360 degrees about the central pivot point (Kuhn [0025] recites ‘Such a configuration allows the user to conveniently position the display device in a user-position or a presentation-position as desired. For example, in this instance, the user can easily adjust either
display device 316A or display device 318A toward any viewer proximate notebook computer 300A who is not able to see the display area 314A of display device 312A’).


Claims 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Hanlon further in view of Hui (US 20150036273 A1, hereinafter Hui)

63. (New) The attachable display device of claim 62, however fail to teach that the at least one magnet is configured to slide in a horizontal direction within the at least one recess when the display screen transitions between the closed position and the open position.

Hui teaches at least one magnet (retention mechanism, [0056] recites ‘The activation of release mechanism 26 may cause a retention mechanism (e.g., a magnet) holding cradle dock 20 to become disengaged. A spring may be used to help cradle dock 20 to raise up or rotate’) is configured to slide in a horizontal direction within the at least one recess (paragraphs 0055 and 0056 and figs 3a, 3b indicate that slider 26 disengages a magnet in a horizontal direction) when the display screen transitions between the closed position and the open position (for connecting and disconnecting the display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hui into the device of Kuhn and Hanlon. The ordinary artisan would have been motivated to modify Kuhn and Hanlon in the above manner for the purpose of docking the display screen 316A of Kuhn to the mounting frame 308A while in a presentation position.


Claims 61, 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Jasinski (US 20150277490 A1, hereinafter Jasinski) in view of Hui

61. Jasinski teaches an attachable display device, comprising: 
a mounting frame (210, fig 2a) comprising: 
a front portion (212) and a back portion (214), 
a 
a display screen (230) pivotally coupled to the mounting frame via the central pivot point of the torque hinge, 

wherein, in the open position, the torque hinge is configured so that the display screen vertically rotates relative to the mounting frame to allow the display screen to be placed in a tilted configuration (figs 2C, 2D) and the display screen horizontally rotates relative to the mounting frame to allow the display screen to be placed in an angled configuration (fig 2B).

However Jasinski fails to teach:
the back portion comprising at least one magnet attached thereto, and 
the hinge is a torque hinge; and
that the display screen is operable to swing between a closed position in which the display screen is positioned adjacent to the back portion

Hui teaches a back portion comprising at least one magnet attached thereto ([0055] recites ‘A magnet or some other retention device may be used to secure cradle dock 20 in the closed or stored position’), and 
the hinge is a torque hinge (paragraph 0064 recites ‘In an embodiment, when cradle dock 20 is in a closed through upright position (as illustrate in FIGS. SA-SC) the rotation of cradle dock 20 has a low or almost zero torque range to allow for easy rising of cradle dock 20… When display portion 12 is connected to cradle dock 20 and cradle dock 20 is rotated past the upright position (as illustrated in FIG. 5D) the rotation of cradle dock 20 may have a relatively high torque resistance to support and keep display portion 12’); and
that the display screen is operable to swing between a closed position in which the display screen is positioned adjacent to the back portion (figs 1c, 1f)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hui into the device of Jasinski. The ordinary artisan would have been motivated to modify Jasinski in the above manner for the purpose of having a custom torque resistance (Hui [0064]).
	

65. Jasinski and Hui teach the attachable display device of claim 61, further comprising a kickstand (Hui 34, figs 7a-c) operably attached to the mounting frame via the torque hinge (Hui 20) and configured to rotate to an open position (Hui fig 7c).

66. Jasinski and Hui teach the attachable display device of claim 65, wherein the kickstand has a cut-out U- shape (Hui fig 7b).

67. Jasinski and Hui teach the attachable display device of claim 66, wherein the kickstand conforms to a contour of the mounting frame such that the kickstand is integral with the mounting frame when in a closed position (Hui fig 7b).


Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Jasinski (US 20150277490 A1, hereinafter Jasinski) in view of Hui, further in view of Cheng (US 20130107427 A1, hereinafter Cheng)

68. Jasinski and Hui teach the attachable display device of claim 65, wherein the kickstand is rotatable to an angle ranging from about 50 degrees to about 130 degrees (Hui figs 7a-c).

However one could argue that Hui does not teach an angle ranging from about 50 degrees to about 130 degrees

Cheng does teach an angle ranging from about 50 degrees to about 130 degrees (figs 1a, 1b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Cheng into the device of Jasinski and Hui. The ordinary artisan would have been motivated to modify Jasinski and Hui in the above manner for the purpose of having an adjustable viewing angle.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841